Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CN2019/074232 filed on January 31, 2019, which claims benefit to CN 201810098845.7 filed on January 31, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 3, 2020, July 28, 2020, August 27, 2020 And January 4, 2021 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first capacitor and second capacitor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate in many components in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Li et al. (US Pub. 2017/0127707) (cited by Applicant).
Regarding claims 1, 9 and 11, Li et al. discloses a method and apparatus for controlling a cooking process of food having a radio frequency detecting device (Abstract) comprise: a signal transmitting device (601), configured to sequentially generate and transmit multiple forward frequency detecting signal of different frequencies; a signal receiver (605), configured to receive multiple reverse frequency detecting signals reflects by a load (food item); a first detection device (610), connected  to the signal transmitting device (601), the first detection device (610) configured to detect each first parameter corresponding to each of the multiple forward frequency  detecting signals; a second detection device (610), connected to the signal receiver (605), the second detection device to detect each second parameter of each of the reverse frequency detecting signals; and a microcontroller (620/630), configured to control signal transmitting device to generate the multiple forward frequency  detecting signals of different frequencies, the microcontroller is further configured to determine a state parameter of the load based on the multiple frequencies and the first parameter and the second parameter corresponding to each of the multiple frequencies (Fig. 6-7; Par. 55, 60-68 and 72-76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2017/0127707) in view of Tsuji (US Pub. 2006/0006882) (cited by Applicant).
Regarding claim 2, Li et al. discloses substantially all features of the claimed invention as set forth above including the signal transmitting device (601), configured to transmit the multiple forward frequency detecting signals (Par. 61 and 63) except the signal transmitting device comprises: a signal generation component, configured to generate the multiple forward frequency detecting signals; and a signal transmitter, configured to transmit the multiple forward frequency detecting signals.  Tsuji discloses the signal transmitting device comprises: a signal generation component (21 and 22), configured to generate the multiple forward frequency detecting signals; and a signal transmitter (23), configured to transmit the multiple forward frequency detecting signals (Fig. 1; Par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li et al., the signal transmitting device comprises: a signal generation component, configured to generate the multiple forward frequency detecting signals; and a signal transmitter, configured to transmit the multiple forward frequency detecting signals, as taught by Tsuji, for the purpose of providing an oscillator with the modulator for generating the signal with the antenna to transmit the signals to the detection area.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2017/0127707) in view of Tsuji (US Pub. 2006/0006882) and further view of Iversen (WO 00/30272) (cited by Applicant).
Regarding claim 3, Li/Tsuji disclose substantially all features of the claimed invention as set forth above except the signal transmitter and the signal receiver share a same antenna; the radio frequency detecting device further comprises: a power separation device, connected to the signal generation component, an antenna, the first detection device, and the second detection device, wherein a first terminal of the power separation device is connected to the antenna, a second terminal of the power separation device is connected to the first detection device a third terminal of the power separation device is connected to the second detection device and a fourth terminal of the power separation device is connected to the signal generation component.  Iversen discloses the signal transmitter and the signal receiver share a same antenna (A); the radio frequency detecting device further comprises: a power separation device(DC, directional coupler), connected to the signal generation component, an antenna (A), the first detection device, and the second detection device (12 and 22), wherein a first terminal of the power separation device is connected to the antenna (A), a second terminal of the power separation device is connected to the first detection device (12) a third terminal of the power separation device is connected to the second detection device (222) and a fourth terminal of the power separation device is connected to the signal generation component (Fig. 3; Page 1, Lines 19-34; Page 2, Lines 12-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li/Tsuji, the signal transmitter and the signal receiver share a same antenna; the radio frequency detecting device further comprises: a power separation device, connected to the signal generation component, an antenna, the first detection device, and the second detection device, wherein a first terminal of the power separation device is connected to the antenna, a second terminal of the power separation device is connected to the first detection device a third terminal of the power separation device is connected to the second detection device and a fourth terminal of the power separation device is connected to the signal generation component, as taught by Iversen, for the purpose of measuring the return loss of the antenna.
Regarding claim 4, Everson discloses a power amplification (61) is disposed between the fourth terminal of the power separation and the signal generation component, the fourth terminal is connected to the signal generation component via the power amplification , wherein the power amplification is configured to amplify the multiple forward frequency detecting signals (Fig. 3).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2017/0127707) in view of Tsuji (US Pub. 2006/0006882), Iversen (WO 00/30272) and further view of Alon et al. (US Pub. 2015/0333781) (new cited).
Regarding claim 5, Li/Tsuji/Iversen disclose substantially all features of the claimed invention as set forth above except the power amplification device comprises: a first capacitor, a first end of which is connected to the signal generation device; an amplifier, a first end of which is connected to a second end of the first capacitor; and a second capacitor, a first end of which is connected to a second end of the amplifier, and second end of the second capacitor is connected to the fourth terminal of the power separation device.  Elon et al. discloses the power amplification device (10) comprises: the signal generation device (13) an amplifier (17).  Therefore, the power amplification device comprises: a first capacitor, a first end of which is connected to the signal generation device; an amplifier, a first end of which is connected to a second end of the first capacitor; and a second capacitor, a first end of which is connected to a second end of the amplifier, and second end of the second capacitor is connected to the fourth terminal of the power separation device is a conventional designs of power amplifier in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li/Tsuji/Iversen, the power amplification device comprises: a first capacitor, a first end of which is connected to the signal generation device; an amplifier, a first end of which is connected to a second end of the first capacitor; and a second capacitor, a first end of which is connected to a second end of the amplifier, and second end of the second capacitor is connected to the fourth terminal of the power separation device, as taught by Elon et al., for the purpose of amplifying the signal/frequency.
Regarding claims 6-8, Li/Tsuji/Iversen disclose substantially all features of the claimed invention as set forth above except at least one PI internet, disposed between the signal generation component and the power amplification device, the PI internet is configured to adjust the size of the multiple forward frequency detecting signals or the reverse frequency detecting signals, and is further configured to increase isolation of a circuit at the first and second ends.  Alon et al. discloses the antenna tuner (54) including a Pi-network and/or T-network; the antenna tuner (54) can be adjusted to provide an impedance tuning function, such that the power amplifier 17 sees a particular impedance that is closer to a desired value (e.g., 50 ohms), thereby providing VSWR compensation, including an integrated antenna tuner 54 can provide an additional benefit of providing calibration for the dual directional coupler 52.  For instance, directivity of the coupler 52 can be software or firmware enhanced after calibration by de-embedding, linear transformation, etc. The integrated tuner 54 can also provide improved performance under server mismatch conditions (Fig. 4B, Par. 70).  Therefore, at least one PI internet, disposed between the signal generation component and the power amplification device, the PI internet is configured to adjust the size of the multiple forward frequency detecting signals or the reverse frequency detecting signals, and is further configured to increase isolation of a circuit at the first and second ends is a conventional in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li/Tsuji/Iversen, at least one PI internet, disposed between the signal generation component and the power amplification device, the PI internet is configured to adjust the size of the multiple forward frequency detecting signals or the reverse frequency detecting signals, and is further configured to increase isolation of a circuit at the first and second ends, as taught by Elon et al., for the purpose of providing a network used in capacitance measurements at radio frequencies.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/19/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761